In a proceeding pursuant to CPLR article 75 to stay arbitration, the petitioner appeals from so much of an order of the Supreme Court, Queens County (Leviss, J.), dated February 23, 1993, as denied the petition with respect to arbitration with the respondent-respondent Lisa Silverman.
Ordered that the order is affirmed insofar as appealed from, with costs to the respondent-respondent.
By participating in the arbitration proceeding with the respondent-respondent instead of moving to temporarily stay the proceeding pending appeal, the petitioner has waived its right to seek a permanent stay of arbitration (see, Matter of Interboro Mut. Indent. Ins. Co. v Betancourt, 187 AD2d 593; see also, Matter of Beagle [MVAIC], 19 NY2d 834). Thompson, J. P., Miller, O’Brien, Santucci and Joy, JJ., concur.